Name: Commission Regulation (EC) NoÃ 1341/2005 of 16 August 2005 setting, for the 2005/06 marketing year, the amount of aid for the cultivation of grapes intended for the production of certain varieties of dried grapes and of aid for replanting vineyards affected by phylloxera
 Type: Regulation
 Subject Matter: foodstuff;  cultivation of agricultural land;  economic policy;  plant product;  agricultural activity
 Date Published: nan

 17.8.2005 EN Official Journal of the European Union L 212/3 COMMISSION REGULATION (EC) No 1341/2005 of 16 August 2005 setting, for the 2005/06 marketing year, the amount of aid for the cultivation of grapes intended for the production of certain varieties of dried grapes and of aid for replanting vineyards affected by phylloxera THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 7(5) thereof, Whereas: (1) The second subparagraph of Article 7(1) of Regulation (EC) No 2201/96 establishes the criteria for setting the aid for the cultivation of grapes intended for the production of dried grapes of the sultana and Muscatel varieties and currants. (2) The third subparagraph of Article 7(1) of Regulation (EC) No 2201/96 states that the amount of aid may be differentiated according to grape variety. It also states that that amount may also be differentiated according to other factors which may affect yields. In the case of sultanas an additional differentiation should therefore be provided for, between areas affected by phylloxera and other areas. (3) For the 2004/05 marketing year, verification of the areas used to grow the grapes referred to in the first subparagraph of Article 7(1) of Regulation (EC) No 2201/96 has revealed no overrun of the maximum guaranteed area laid down in Article 2(1) of Commission Regulation (EC) No 1621/1999 of 22 July 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the aid for the cultivation of grapes to produce certain varieties of dried grapes (2). (4) The aid for the cultivation of those grapes should be determined for the 2005/06 marketing year. (5) The aid to be granted to producers replanting their vineyards in order to combat phylloxera under the conditions provided for in Article 7(4) of Regulation (EC) No 2201/96 should also be determined. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. For the 2005/06 marketing year the cultivation aid referred to in Article 7(1) of Regulation (EC) No 2201/96 shall be: a) EUR 2 603 per hectare for areas under sultana grapes affected by phylloxera or replanted within the last five years, b) EUR 3 569 per hectare for other areas under sultana grapes, c) EUR 3 391 per hectare for areas under currant grapes, d) EUR 969 per hectare for areas under Muscatel grapes. 2. For the 2005/06 marketing year the replanting aid referred to in Article 7(4) of Regulation (EC) No 2201/96 shall be EUR 3 917 per hectare. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 192, 24.7.1999, p. 21. Regulation last amended by Regulation (EC) No 1880/2001 (OJ L 258, 27.9.2001, p. 14).